Andree LAYTON Roaf, Judge, dissenting. I do not agree that this jury verdict should be reversed, because I believe there was substantial evidence from which the jury could have inferred that the water on which Miss Bernard slipped was present as a result of Wal-Mart’s negligence. In this regard, Wal-Mart’s counsel agreed during oral argument that if there is substantial evidence to support the inference that the water on the floor was from mopping, Bernard need not establish the length of time the water had been there or that Wal-Mart knew or should have known of its presence. When reviewing a denial of a motion for a directed verdict, this court determines whether the jury’s verdict is supported by substantial evidence. See Dodson v. Charter Behavioral Health Sys., Inc., 335 Ark. 96, 983 S.W.2d 98 (1998); Avery v. Ward, 326 Ark. 829, 934 S.W.2d 516 (1996). Substantial evidence is defined as evidence of sufficient force and character to compel a conclusion one way or the other with reasonable certainty; it must force the mind to pass beyond mere suspicion or conjecture. See City of Little Rock v. Cameron, 320 Ark. 444, 897 S.W.2d 562 (1995); St. Paul Fire & Marine Ins. Co. v. Brady, 319 Ark. 301, 891 S.W.2d 351 (1995). When determining the sufficiency of the evidence, we review the evidence and all reasonable inferences arising therefrom in the light most favorable to the party on whose behalf judgment was entered. See Arthur v. Zearley, 337 Ark. 125, 992 S.W.2d 67 (1999); Union Pac. R.R. Co. v. Sharp, 330 Ark. 174, 952 S.W.2d 658 (1997). (Emphasis added). In reviewing the evidence, we do not pass upon the weight and the credibility of the evidence, as such determinations remain within the exclusive province of the jury. Griffen v. Woodall, 319 Ark. 383, 892 S.W.2d 451 (1995); Hall v. Grimmett, 318 Ark. 309, 885 S.W.2d 297 (1994) (emphasis added). In Ray v. Green, 310 Ark. 571, 839 S.W.2d 515 (1992), the supreme court further stated: When acting upon a motion for new trial challenging a jury’s verdict, the trial court is required by Ark. R. Civ. P. 59(a)(6) to set aside the verdict if it is clearly against the preponderance of the evidence or contrary to the law. Dedman v. Porch, 293 Ark. 571, 739 S.W.2d 685 (1987). The test on review, where the motion is denied, is whether the verdict is supported by substantial evidence. Schaeffer v. McGhee, 286 Ark. 113, 689 S.W.2d 537 (1985). It is only where there is no reasonable probability that the incident occurred according to the version of the prevailing party or where fair-minded men can only draw a contrary conclusion that a jury verdict should be disturbed. Blissett v. Frisby, 249 Ark. 235, 458 S.W.2d 735 (1970). (Emphasis added.) Finally, jurors are entitled to take into the jury box their common sense and experience in the ordinary affairs of life. Palmer v. Myklebust, 244 Ark. 5, 424 S.W.2d 169 (1968); Rogers v. Stillman, 223 Ark. 779, 268 S.W.2d 614 (1954). The following evidence supports the inference and came during both the plaintiff’s and the defendant’s case: there were notebook-sized “puddles” in several locations, by the sinks, toilets and restroom door; they were like a “coating” and not sufficiently deep to be splashed; the sink in front of the puddle in which Bernard fell was dry; there were tracks between the puddles; the floor had been mopped that morning by Wal-Mart; and the accident was reported at about 9:50 a.m. It was also undisputed that there were no warning cones in the restroom and that Wal-Mart’s practice was to have cones in place until the floor dried. This is sufficient to allow the jury verdict to stand, given the substantial-evidence standard. The jury could have inferred from the pattern of thin “puddles” or “coatings” scattered widely across the surface of the floor, and from the testimony that the floor was mopped that morning, that it was more likely that the substance was mop water that had not completely dried rather than water splashed or overflowed from a sink or toilet. This is an entirely reasonable inference from the evidence presented and it is all that is required to meet the substantial-evidence standard. I would affirm this verdict. Neal, J., joins.